Citation Nr: 1401465	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-15 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active duty service from September 1967 to July 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In August 2010, the Veteran testified at the Wichita RO before the undersigned, who was authorized to conduct a hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2).  A transcript (Tr.) of the hearing is of record.  Following that proceeding, the Veteran submitted additional clinical evidence in support of his appeal, accompanied by a waiver of RO review.
 
The appeal is REMANDED to the Agency of Original Jurisdiction via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Veteran contends that he developed bilateral hearing loss and tinnitus through excessive noise exposure during his active duty service and that service connection is therefore warranted for those disabilities.  However, before the Board may decide the merits of those claims, further development is needed.  38 C.F.R. § 19.9 (2013).  In particular, the Board determines that a remand is required to obtain a VA medical examination, see McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), and to associate pertinent medical records with the claims file.  38 U.S.C.A. § 5103A(b)(2)(B).

Accordingly, the case is REMANDED for the following actions:

1.  After eliciting any necessary authorization, obtain all private audiological records dated since February 2, 2010, which pertain to the Veteran's hearing loss and tinnitus claims.  He should also be afforded the opportunity to submit any such records in his own possession.  All development efforts should be conducted in accordance with 38 U.S.C.A. § 5103A(b)(2)(B) and memorialized in the claims file.

2.  After the foregoing development is complete, schedule the Veteran for an audiological evaluation (to include audiometric studies) to determine the nature and etiology of any currently diagnosed bilateral hearing loss and tinnitus. The Veteran's physical and electronic claims file, to include a copy of this remand, should be made available to and be reviewed by the clinician who performs the examination.  

The examiner should address the following questions:

a)  Does the Veteran currently have disabling bilateral hearing loss in accordance with 38 C.F.R. § 3.385 (i.e., does he manifest any the following: an auditory threshold level of 40 decibels or greater in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz; auditory threshold levels of 26 decibels or greater in least three of those designated frequencies; or speech recognition scores of less than 94 percent)?  

b)  Is it at least as likely as not (a 50 percent probability or greater) that any bilateral hearing loss, which qualifies as disabling in accordance with 38 C.F.R. § 3.385, is related to any incident of active duty service, including the Veteran's conceded in-service noise exposure during which he wore no hearing protection?  

c)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current tinnitus is related to any incident of active duty service, including his conceded in-service noise exposure?  

For the purpose of providing these opinions, please accept as true the Veteran's complaints of hearing difficulties and ringing in the ears, beginning in service and continuing to the present day.  

Additionally, please be advised that a clinical diagnosis of hearing loss or tinnitus in service is not a prerequisite for the grant of service connection for either disability.  The governing regulation specifically provides that "service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service"  See 38 C.F.R. § 3.303(d) (2013).

3.  Thereafter, and after undertaking any additional needed development, readjudicate the Veteran's bilateral hearing loss and tinnitus claims.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Thereafter, return the case to the Board for further review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
B.C. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


